The State of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 28, 2014

                                       No. 04-14-00260-CV

               ONE (1) 1992 CHEVROLET PK, VIN. 1GCEC14Z4NE164549,
                                    Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-13890
                           Honorable Peter A. Sakai, Judge Presiding

                                          ORDER
        After Timothy Edward Knoeppel filed a motion to proceed in forma pauperis, an affidavit
of indigence, and a motion for preparation of the record in this court, we ordered the clerk of this
court to send copies of those pleadings to the trial court clerk, the court reporter, and all parties.
We further ordered that any contest to the affidavit of indigence must be filed in this court by
May 22, 2014.

        No contest has been filed. Accordingly, the allegations in Knoeppel’s affidavit are
deemed true and he will be allowed to proceed without advance payment of costs. See TEX. R.
APP. P. 20.1(f).

       We order the Bexar County District Clerk, Donna Kay McKinney, to file the clerk’s
record in this appeal by June 11, 2014. Because the underlying cause was disposed of by
summary judgment, there does not appear to be a reporter’s record.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2014.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court